Citation Nr: 1220260	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  95-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as a sleeping disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for mycoplasma fermentans.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from April 1982 to June 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified before a hearing officer at the RO in May 2004.  A transcript of the hearing is of record. 

In May 2006, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A psychiatric disorder, including a mood disorder, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran does not have a current disability associated with mycoplasma fermentans.

3.  The Veteran does not have CFS. 




CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2011).  

2.  A disability associated with mycoplasma fermentans was not incurred or aggravated as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  CFS was not incurred or aggravated as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 4.88(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred due to his service in Southwest Asia.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Psychiatric Disability

The Veteran contends that he incurred a psychiatric disability manifested by difficulty sleeping due to active duty service in Southwest Asia.  In the alternative, the Veteran contends that the claimed psychiatric disorder was incurred secondary to service-connected fibromyalgia. 

The Veteran was first diagnosed with a psychiatric disorder specified as a depressive disorder in October 2001 while undergoing VA treatment.  The Veteran has not continued to receive treatment for this condition, but was recently diagnosed with a mood disorder upon VA examination in October 2011.  The record therefore establishes the presence of a current disability.  

Turning first to the Veteran's contentions regarding direct service connection, the record demonstrates the presence of an in-service injury.  Service treatment records document some complaints of depression in connection with a closed head injury in January 1987.  The Veteran was hospitalized during service in January 1987 following a parachuting jump that resulted in a head injury with loss of consciousness.  After his convalescent leave, the Veteran was evaluated by psychiatry and reported experiencing some personal problems.  Although a psychiatric disorder was not identified, the Veteran was found to be in a depressive state and follow-up with outpatient psychiatry was recommended.  There is no indication that the Veteran sought any other psychiatric treatment, and the remainder of the service treatment records are negative for psychiatric findings or complaints.  The Veteran does not appear to have undergone separation examinations at the end of his periods of active duty service, but upon examination in February 1990 he was psychiatrically normal.  

The Board must now determine whether the evidence establishes a link between the Veteran's current mood disorder and active duty service.  Service treatment records do not support such a link-other than the single finding of a depressive state in January 1987, they are negative for treatment or complaints associated with a psychiatric disorder.  The Veteran was also not diagnosed with a psychiatric disorder until October 2001, more than 10 years after his separation from active duty service, when a depressive disorder was diagnosed at the San Juan VA Medical Center (VAMC).  In connection with an earlier claim for compensation, the Veteran was psychiatrically examined by VA in October 1996, but the examiner found that the Veteran did not manifest a specific psychiatric disorder.  The Veteran has also not reported a continuity of symptoms since service, and it is clear that he did not manifest a chronic psychiatric disorder until a decade after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's disability was present in service).  

The competent medical evidence is also against a link between the Veteran's psychiatric disorder and military service.  The only medical opinion of record, that of the October 2011 VA examiner, weighs against the claim.  After reviewing the claims file and examining the Veteran, the VA examiner determined that the Veteran's mood disorder was less likely as not incurred in or caused by active duty service.  In support of his opinion, the VA examiner noted the Veteran had only a sporadic history of complaints and treatment for psychiatric problems and many years had passed between service and the earliest finding of a psychiatric disorder.  The Veteran has not submitted any competent medical evidence in support of his claim, and none of his physicians have provided evidence of a nexus between his current psychiatric disorder and service.  

The Board has considered the statements of the Veteran connecting his mood disorder and sleep problems to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of symptoms, but notes that the Veteran testified in May 2004 that he did not begin to experience psychiatric symptoms until 1999 when he began to take medication to help with sleep problems.  In any event, the Veteran's opinion as to the cause of his disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board has also considered whether service connection is warranted for the claimed psychiatric disability under 38 C.F.R. § 3.317 for disabilities due to an undiagnosed illness.  However, as the Veteran's psychiatric symptoms have been attributed to a known clinical diagnosis (i.e. a mood disorder), service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that he incurred a psychiatric disorder secondary to service-connected fibromyalgia, but the record is entirely negative for competent evidence of a link between the two disabilities.  As noted above, the Veteran is not competent to render opinions regarding medical etiology, and there is no competent medical evidence in support of service connection on a secondary basis, to include evidence that service-connected fibromyalgia has aggravated his mood disorder.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  In addition, there is no medical evidence that the Veteran's current mood disorder is related to active duty service or caused or aggravated by service-connected fibromyalgia.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service and service-connected disabilities.  Accordingly, the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Mycoplasma Fermentans

The Veteran contends that he incurred mycoplasma fermentans due to service in Southwest Asia.  After review of the evidence, the Board finds that the Veteran does not have a current disability associated with the laboratory finding of mycoplasma fermentans.

Service treatment records are negative for evidence of mycoplasma fermentans.  The Veteran received treatment for some symptoms that can be associated with the infectious disease such as a sore throat, a skin rash, and joint pain, but these complaints were all associated with other diagnosed conditions such as tonsillitis and dermatitis.  

There is also no evidence of a current disability associated with mycoplasma fermentans in the post-service record.  In 2000, the Veteran participated in a VA study for treatment of veterans with Gulf War illnesses.  Laboratory results from April 2000 indicated the Veteran was positive for mycoplasma fermentans, but no specific symptoms were identified with this organism.  Similarly, while the Veteran was found unfit for duty with the reserves in January 2003 due to several conditions including mycoplasma fermentans, no specific disability was associated with the laboratory finding.  Upon VA examination in October 2011, the VA examiner also determined that there were no diagnostic or clinical findings to suggest that the Veteran currently had a disability associated with the previous diagnosis of mycoplasma fermentans.  In support of this conclusion, the VA examiner also referenced a VA respiratory examination that was performed in December 1996 that was negative for any respiratory disease.  

The Veteran has also not reported any specific disability associated with the finding of mycoplasma fermentans.  In any event, the Board finds that the diagnosis of mycoplasma fermentans  in April 2000 was merely a laboratory finding and not a chronic disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, indications that the Veteran at some tested point positive for the organism, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 285. 

In sum, there is no evidence of a disability associated with mycoplasma fermentans at any time before, during, or after active duty service.  The Veteran has not identified any symptoms or disability associated with the diagnosis and service connection is not warranted for this isolated laboratory finding.  The evidence is therefore against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


CFS

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contention that service connection is warranted for CFS, the Board finds that evidence of record is against a finding that there is a current disease or disability. 

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88(a) (2011).

The medical evidence does not establish that the Veteran has been diagnosed with CFS in accordance with the provisions of 38 C.F.R. § 4.88(a).  Service treatment records are negative for findings of CFS or complaints of fatigue, and the Veteran has not been diagnosed with the condition by any of his post-service treating physicians.  Furthermore, upon VA examination in October 2011, the VA examiner found that there was no clinical evidence to support the diagnosis of CFS.  Although the Veteran was found unfit for duty with the reserves in January 2003 for various disabilities, the Board notes that he was never diagnosed with CFS by a physician, rather a January 2003 treatment note merely notes the Veteran's self-reports of CFS.  The mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the Veteran's statements of CFS recorded in clinical treatment records does not constitute competent medical evidence of the condition. 

The Veteran has reported that he has CFS.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) .

The Board finds that the Veteran is not competent to establish a diagnosis of CFS in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board).  The Veteran is competent to identify and explain the symptoms that he observes and experiences, such as fatigue, but the finding of CFS requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed above, VA has set out specific medical criteria that must be met before the condition can be diagnosed.  38 C.F.R. § 4.88(a).  Although the Veteran has reported some of these symptoms, such as joint pain, headaches, and sleep disturbance, these symptoms have been associated with other disabilities and have not been found to represent CFS by any competent medical professional.  In fact, the October 2011 VA examiner specifically found that the there was no evidence to support a diagnosis of CFS in the Veteran.  There is also no other medical evidence of CFS from any of the Veteran's clinical records. 

The Board finds that the Veteran is not competent to diagnose CFS and his reports of the condition are clearly outweighed by the medical evidence against the claim including the medical opinion of the October 2011 VA examiner.  The evidence is therefore against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duties to notify and  assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the November 2011 SSOC.  Therefore, any timing deficiency has been remedied.

The Veteran has also not received VCAA notice with respect to his claim for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his psychiatric disorder, claimed as a sleeping disorder, was incurred secondary to service-connected fibromyalgia.  In arguments to the Board, the Veteran's representative has specifically contended that the claimed psychiatric disorder is due to the Veteran's symptoms of fibromyalgia.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran was provided VA examinations in October 2011, to include adequate medical opinions, in response to his claims for service connection.  Although the October 2011 VA psychiatric examination did not include a medical opinion addressing whether the diagnosed mood disorder was caused or aggravated by a service-connected disability, the Board finds that such an opinion is not required by the duty assist.  The record is negative for any competent evidence of a link between the claimed psychiatric disorder and a service-connected disability.  The Veteran is not considered competent to provide an opinion regarding medical etiology and there is no other evidence of an association between the claimed disability and a service-connected condition.  Therefore, a VA opinion is not necessary.  38 U.S.C.A. § 5103A(d) (West 2002); see also Barr, supra. 

VA has also obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In response to the Board's May 2006 remand, VA undertook efforts to obtain treatment records from the Veteran's period of reserve service and from his former employer, the United States Postal Service (USPS).  With respect to the reserve records, VA contacted the Puerto Rican National Guard, the 166 Regional Support Group, and the U.S. Army Personnel Command (ARPERCEN).  In an April 2007 response, ARPERCEN responded that the requested records were located at the VA in St. Louis, Missouri.  Records were requested from this facility in October 2007, but no records were ever received.  The Veteran was contacted in a March 2009 letter and asked to submit any records in his possession, but no response to this letter was received.  Similarly, VA was unable to obtain the Veteran's medical records from his employer, the USPS.  VA requested any available records from the Office of Personnel Management (OPM), the National Archives and Records Administration (NARA), and the District Manager for the Caribbean Performance Cluster of USPS, but no records were received.  The Board finds that VA has made reasonable efforts to obtain all records referenced by the Veteran and has complied with the duty to assist.  

The Board also finds that VA has complied with the May 2006 remand orders of the Board.  As discussed above, VA attempted to obtain medical records from the Veteran's period of reserve service and employment with the USPS in response to the Board's remand.  The Veteran was also provided notice in compliance with the VCAA in March 2007 and VA examinations were conducted in October 2011.  The case was then readjudicated in November 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a psychiatric disorder, claimed as a sleeping disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for mycoplasma fermentans is denied.

Entitlement to service connection for CFS is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


